Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


This Communication is in response to applicants’ After Final amendment filed on January 25, 2021.



Response to Amendment

Applicant has amended claims 1, 4-5, 7-11, 14-15, and 17-20; claims 6 and 16 are cancelled; claims 21-22 are newly added; and claims 1-5, 7-15 and 17-22 are pending.





Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s Amendment was given in a telephone interview with the Applicant’s Representative, Mr. Kelly John Stewart (Reg. No. 71,949), on February 1, 2021.


The application has been amended as follows:


Claim 1. (Currently Amended)  A server computer system comprising:
	a communications module;
	a processor coupled to the communications module; and
	a memory coupled to the processor and storing processor-executable instructions which, when executed, configure the processor to:
		provide, via the communications module and to a client device associated with an authenticated entity, an intraday transfer interface continuously identifying a 
		receive, via the communications module and from the client device, a signal representing a command input through one or more of the widgets provided on the intraday transfer interface, the command associated with a processing condition for at least one of the plurality of intraday transfers, the processing condition including transfer identification information for identifying affected intraday transfers a threshold and an action to be applied to affected intraday transfers;
		for at least one of the plurality of intraday transfers, determine, based on the transfer identification information, that the action is to be applied to the at least one of the plurality of intraday transfers;
		for at least one of the plurality of intraday transfers, compare a value associated with the intraday transfer to the threshold;
		in response to determining that the action is to be applied to the at least one of the plurality of intraday transfers and based on the comparison, automatically configure the at least one of the plurality of intraday transfers to be processed based on the action; and
		provide, via the communication module and to the client device, an updated intraday transfer interface indicating processing of the at least one of the plurality of intraday transfers according to the action.


Claim 5. (Cancelled).

Claim 6. (Cancelled).  



Claim 11. (Currently Amended)  A method performed at a server, the method comprising:
	providing, to a client device associated with an authenticated entity, an intraday transfer interface continuously identifying a plurality of intraday transfers for the authenticated entity and including one or more widgets for processing of one or more of the identified intraday transfers;
	receiving, from the client device, a signal representing a command input through one or more of the widgets provided on the intraday transfer interface, the command associated with a processing condition for at least one of the plurality of intraday transfers, the processing condition including transfer identification information for identifying affected intraday transfers and an action to be applied to affected intraday transfers;
	for at least one of the plurality of intraday transfers, determining, based on the transfer identification information, that the action is to be applied to the at least one of the plurality of intraday transfers;
	for at least one of the plurality of intraday transfers, comparing a value associated with the intraday transfer to the threshold;
	in response to determining that the action is to be applied to the at least one of the plurality of intraday transfers and based on the comparison, automatically configuring the at least one of the plurality of intraday transfers to be processed based on the action; and



Claim 15. (Cancelled).

Claim 16. (Cancelled).  


Claim 20.  (Currently Amended)  A non-transitory computer readable storage medium comprising processor-executable instructions which, when executed, configure a processor to:
	provide, to a client device associated with an authenticated entity, an intraday transfer interface continuously identifying a plurality of intraday transfers for the authenticated entity and including one or more widgets for processing of one or more of the identified intraday transfers;
	receive, from the client device, a signal representing a command input through one or more of the widgets provided on the intraday transfer interface, the command associated with a processing condition for at least one of the plurality of intraday transfers, the processing condition including transfer identification information for identifying affected intraday transfers and an action to be applied to affected intraday transfers;

	for at least one of the plurality of intraday transfers, compare a value associated with the intraday transfer to the threshold;
	in response to determining that the action is to be applied to the at least one of the plurality of intraday transfers and based on the comparison, automatically configure the at least one of the plurality of intraday transfers to be processed based on the action; and
	provide, to the client device, an updated intraday transfer interface indicating processing of the at least one of the plurality of intraday transfers according to the action.


Claims 1-4, 7-14, and 17-22 is/are allowed.
Claims 5-6 and 15-16 is/are cancelled.


Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
None of the prior arts of record individually or in combination explicitly teach or fairly suggest or render obvious the each and every claimed limitation of the current invention 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly labeled “Comments on Examiner’s Amendment”.


Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Razu A Miah whose telephone number is (571)270-5433.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 27493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 






/RAZU A MIAH/Primary Examiner, Art Unit 2441